DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
While the election made on 21 December 2021 is acknowledged, the pending claims as amended below are allowable, and so the restriction requirement as set forth in the Office action mailed on 21 October 2021has been reconsidered pursuant to MPEP § 821.04(a) and is hereby withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Matthew H. Szalach on 01 March 2022.

The application has been amended as follows: 

      1-20. (Previously Cancelled)
	
	21. (Currently Amended) A mold for manufacturing fluid-filled chambers for articles of footwear, the mold comprising:
	a first[ region defining a right-footed shape[ for a first of the fluid-filled chambers, the first[ region delimiting the right-footed shape to include a first plurality of distinct subchambers spaced along a length thereof and a first manifold running along a medial or lateral side thereof and being in fluid communication with[ each of the first plurality of distinct subchambers via distinct first connections; 
	a second[ region defining a left-footed shape[ for a second of the fluid-filled chambers, the second[ region delimiting the left-footed shape to include a second plurality of distinct subchambers spaced along a length thereof and a second manifold running along a medial or lateral side thereof and being in fluid communication with[ each of the second plurality of distinct subchambers via distinct second connections; and
	a[ main indentation extending between and in fluid communication with[ a first recess and[ a second recess[ delimiting a shape of the first manifold and the second manifold, respectively, via a respective first secondary indentation and second secondary indentation. 

22.	(Currently Amended) The mold of[ claim 21,[ wherein the first manifold is comprised of a plurality of first sub-manifolds each in fluid communication with first subchambers of the first plurality of distinct subchambers, and wherein the second manifold is comprised of a plurality of second sub-manifolds each in fluid communication with second subchambers of the second plurality of distinct subchambers. 

23.	(Currently Amended) The mold of[ claim 22,[ wherein the first recess is one of a plurality of first recesses each delimiting the shape of a respective one of the first sub-manifolds, wherein the second recess is one of a plurality of second recesses each delimiting the shape of a respective one of the second sub-manifolds, wherein the first secondary indentation is one of a plurality of first secondary indentations each extending between the main indentation and a respective one of the first recesses, and wherein the second secondary indentation is one of a plurality of second secondary indentations each extending between the main indentation and a respective one of the second recesses. 

24.	(Currently Amended) The mold of[ claim 21, wherein the[] main indentation extends to an outer edge of the mold[

25.	(Currently Amended) The mold of[ claim 24, wherein the main[ indentation at the outer edge of the mold is operable to receive a fluid.

26.	(Currently Amended) The mold of[ claim 25, wherein the mold is configured such that the fluid is supplied to the first plurality of distinct subchambers via the main[ indentation, the first secondary[ indentation, and the first[ recess in sequence and is supplied to the second plurality of distinct subchambers via the main[ indentation, the second secondary[ indentation, and the second[ recess in sequence.

27. (Currently Amended) The mold of[ claim 26, wherein the mold is configured such that the fluid is supplied to the first secondary[ indentation and the second secondary[ indentation via the main[ indentation simultaneously. 
 claim 25, wherein the mold is configured to receive the fluid[ in a pressurized state. 

29.	(Currently Amended) The mold of[ claim 21, further comprising a first mold half and a second mold half cooperating to form the first[ region, the second[ region,[ main indentation, the first recess, the second recess, the first secondary indentation, and the second secondary indentation, at least one of the first mold half and the second mold half including a raised portion operable to form a first bonded area of the first fluid-filled chamber and a second bonded area of the second fluid-filled chamber. 

30. (Currently Amended) The mold of[ claim 29, wherein the first bonded area[ is operable to form a first perimeter seal of the first fluid-filled chamber and the second bonded area[ is operable to form a second perimeter seal of the second fluid-filled chamber.  

31.	(Rejoined - Currently Amended) A method of manufacturing fluid-filled chambers for articles of footwear using a mold according to claim 21, the method comprising:
	forming[, in the first region of the mold, the first fluid-filled chamber having[ the first plurality of distinct subchambers and[ the first manifold in fluid communication with[ each of the first plurality of distinct subchambers; 	
	forming[, in the second region of the mold, the second fluid-filled chamber having[ the second plurality of distinct subchambers and[ the second manifold in fluid communication with[ each of the second plurality of distinct subchambers; and
 the main[ indentation. 

32.	(Rejoined - Currently Amended) The method of[ claim 31, wherein forming the first fluid-filled chamber and the second fluid-filled chamber includes forming the first fluid-filled chamber and the second fluid-filled chamber[ from a first sheet of material and a second sheet of material. 

33.	(Rejoined - Currently Amended) The method of[ claim 31, wherein simultaneously supplying the first manifold and the second manifold with a fluid includes supplying the first manifold with the fluid via[ the first secondary[ indentation. 

34.	(Rejoined - Currently Amended) The method of[ claim 33, wherein simultaneously supplying the first manifold and the second manifold with a fluid includes supplying the second manifold with the fluid via[ the second secondary[ indentation. 

35.	(Rejoined - Currently Amended) The method of[ claim 31, wherein the mold comprises a first mold half and a second mold half cooperating to form the first region and the second region, and wherein the method further[ comprises separating the first[ mold half and[ mold half to release the first fluid-filled chamber and the second fluid-filled chamber therefrom.

36.	(Rejoined - Currently Amended) The method of[ claim 31, further comprising sealing a perimeter of the first fluid-filled chamber and sealing a perimeter of the second fluid-filled chamber. 

37.	(Rejoined - Currently Amended) The method of[ claim 31, further comprising[ releasing the first fluid-filled chamber[ and the second fluid-filled chamber from the mold. 

38.	(Rejoined - Currently Amended) The method of[ 31, further comprising incorporating the first fluid-filled chamber into a first article of footwear and incorporating the second fluid-filled chamber into a second article of footwear.

39.	(Rejoined - Currently Amended) The method of[ claim 38, wherein incorporating the first fluid-filled chamber into a first article of footwear includes incorporating the first fluid-filled chamber into a right-footed article of footwear and incorporating the second fluid-filled chamber into a second article of footwear includes incorporating the second fluid-filled chamber into a left-footed article of footwear. 

40.	(Rejoined - Currently Amended) The method of[ claim 31, wherein simultaneously supplying the first manifold and the second manifold with a fluid includes supplying the first manifold and the second manifold with a pressurized fluid. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While it is generally known to provide a mold for manufacturing fluid-filled chambers for articles of footwear with the mold comprising one or more of a plurality of molding regions defining right- and left-footed shapes, a number of subchambers within such regions, one or more manifolds for feeding one or more subchambers via one or more connections, and a number of conduits feeding into said regions, the prior art of record does not teach or fairly suggest the claimed combination of mold components with their claimed configuration, in particular whereby the claimed first region is provided defining a right-footed shape for the first of the claimed chambers, with the first region delimiting the claimed shape to include the claimed first plurality of distinct subchambers spaced along a length thereof and a first manifold running along a medial or lateral side thereof and being in fluid communication with each of the first subchambers via distinct first connections, whereby the claimed second region is likewise provided as claimed but defining a left-footed shape, and whereby the claimed main indentation extends between and is in fluid communication with first and second recesses delimiting a shape of the first and second manifolds, respectively via first and second secondary indentations as claimed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee, and to avoid processing delays should accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
See at least the abstract and figures of the additional prior art hereby made of record, which additional prior art is considered pertinent to Applicant’s disclosure but does not teach or fairly suggest the claimed combination of components with their claimed configuration as outlined under the Reasons for Allowance set forth above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atul P. Khare whose telephone number is (571)270-7608. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/Atul P. Khare/Primary Examiner, Art Unit 1742